DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 06/28/2022 which has been entered. Claims 1, 2, 4, 7, 10, 11, 13, 16, 19 and 20 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 10 and 19 being independent.

NOTE:  With respect to the number of references used in the below rejection, the features recited in the claimed language are known elements [Artificial Intelligence Routing Engine and a processor]. Real-time monitoring of service requests and traffic spikes associated with anomalous traffic are also well known in the art. As these are all well-known features, the use of multiple references to provide evidence of them is considered to be reasonable under the circumstances. 
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 7, 16 and 20 are objected to because of the following informalities: Claims 7, 16 and 20 state in part …wherein the unexpected spike is caused by multiple service requests associated with detected one or more keywords. Appropriate correction is required.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 8-10, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpf (2017/0374197 A1) in view of Stolarz et al (2018/0097841 A1), and further in view of Kamboh (2020/0204582 A1).
As per Claims 1, 10 and 19, Rumpf teaches a method of processing and routing service requests in a contact center, the method comprising: receiving and routing the service requests based on routing rules, wherein each service request is routed to a queue for handling (Figure 1 – Reference 122; Figure 3 – References 302 and 304; Page 4, Paragraph [0038]; Page 5, Paragraph [0042]). Rumpf also teaches a computer-readable medium device comprising processor-executable instructions (Page 4, Paragraph [0037].)
Rumpf further teaches monitoring and tracking, in real-time, handling of the service requests in the contact center to determine service request information (Support Request Type/Caller Characteristic/Queue Characteristic: Page 4, Paragraph [0038]); and detecting, based on the monitoring and tracking, an unexpected spike in service requests associated with anomalous traffic (Call Volume Threshold Exceeded: Figure 3 – Reference 308; Page 5, Paragraph [0043]).
Rumpf does not teach determining, based on the service request information, that the anomalous traffic is related; and determining whether the anomalous traffic is associated with legitimate call traffic or malicious call traffic. However, Stolarz teaches determining, based on the service request information, that the anomalous traffic is related; and determining whether the anomalous traffic is associated with legitimate call traffic or malicious call traffic (Page 12, Paragraph [0139] – Page 13, Paragraph [0140]; Page 17, Paragraph [0168]).
(Note: In paragraphs [0060] and [0072], Applicant’s Specification indicates that service request information may include calling number or originating Internet Protocol [IP] address [other service request information]. In paragraphs [00139] and [0140], Stolarz describes using identifying characteristics associated with an incoming phone call [e.g. caller ID] to characterize the anomalous traffic. In paragraph [0168], Stolarz describes making the determination if there is enough of a correlation to conclude if the caller ID or the origination IP address of the anomalous traffic is malicious)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rumph with the method taught by Stolarz to accurately identify, classify and distinguish deviations from historical communication baselines without excessive consumption of call center bandwidth by quarantining questionable communications to a separate queue/call center to be reviewed by a separate team. 
The combination of Rumph and Stolarz does not teach processing, with an Artificial Intelligence (Al) Routing Engine, the service request information to separate normal traffic from the anomalous traffic; and configuring special routing rules based on whether the anomalous traffic is associated with legitimate call traffic or malicious call traffic, wherein the legitimate call traffic is routed differently than the malicious call traffic. 
However, Kamboh teaches processing, with an Artificial Intelligence (Al) Routing Engine, the service request information to separate normal traffic from the anomalous traffic (Figure 1 – References 6 and 8; Page 2, Paragraphs [0045], [0050] and [0053]; Page 3, Paragraph [0065]); and configuring special routing rules based on whether the anomalous traffic is associated with legitimate call traffic or malicious call traffic, wherein the legitimate call traffic is routed differently than the malicious call traffic (Page 2, Paragraphs [0045], [0050] and [0053]; Page 3, Paragraph [0065]). 
(Note: In paragraph [0045], Kamboh describes the difference between normal and malicious [i.e. anomalous] calls and indicates that malicious calls are commonly associated with denial of [DoS] service attacks. In paragraph [0050], Kamboh describes a filtering operation [e.g. pocket dial filter] that prevents the transfer of some calls [i.e. malicious calls] while permitting the transfer of others [i.e. normal traffic])
(Note: In paragraph [0053], Kamboh describes when anomalies in call behavior or when a pattern of DoS attacks is observed; communications that match the call behavior anomalies or the DoS attack pattern are redirected to a call filter when they originate from a known trunk group or identified caller number pattern. In paragraph [0065], Kamboh describes the use of an artificial intelligence mechanism used to detect call patterns)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Rumph and Stolarz with the method taught by Kamboh to protect networks form malicious actors seeking to disrupt/impede communication through critical infrastructure using denial of service/brute force attacks by distinguishing between legitimate communication and disruptive attacks in real-time.
As per Claims 5 and 14, Rumph teaches establishing a baseline for service requests, wherein the unexpected spike is determined based on a call volume exceeding the established baseline by a predetermined threshold (Figure 3 – Reference 308; Figure 4 – Reference 408; Page 5, Paragraphs [0040], [0041], [0043] and [0048]). (Note: In paragraph [0040], Rumph describes the comparison of a number of calls enqueued in a service pool with a call volume threshold. In paragraph [0041], Rumph describes the comparison of average wait time enqueued in a service pool with a wait time threshold)
As per Claims 8 and 17, the combination of Rumph, Stolarz and Kamboh teaches wherein the unexpected spike is caused by multiple service requests associated with a detected service issue (Rumph: Page 4, Paragraph [0038]; Page 5, Paragraph [0043]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rumph and Stolarz with the method and system taught by Kamboh to protect networks form malicious actors seeking to disrupt/impede communication through critical infrastructure using denial of service/brute force attacks by distinguishing between legitimate communication and disruptive attacks in real-time.
As per Claims 9 and 18, Rumph teaches wherein the service request information comprises at least one of: a current queue wait time, a skills group, a number of available agents, and/or a priority (Page 2, Paragraph [0021]; Page 5, Paragraph [0044]).

Claim(s) 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpf (2017/0374197 A1) in view of Stolarz et al (2018/0097841 A1), and further in view of Kamboh (2020/0204582 A1) as applied to Claims 1 and 10 above, and further in view of Singh et al (2009/0003579 A1).
As per Claims 2, 3, 11 and 12, the combination of Rumph, Stolarz and Kamboh teaches the method and system of Claims 1 and 10; but does not teach wherein the legitimate call traffic is deflected to a digital system, and wherein the digital system comprises an Interactive Voice Response (IVR) system; and providing a pre-recorded message via the IVR system.
However, Singh teaches wherein the legitimate call traffic is deflected to a digital system, and wherein the digital system comprises an Interactive Voice Response (IVR) system; and providing a pre-recorded message via the IVR system (Page 1, Paragraph [0001]). (Note: In paragraph [0001], Singh indicates that the technique of call deflection has been utilized to divert incoming connections to voice response systems [i.e. IVR] for automatic spoken announcements [i.e. pre-recorded message])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rumph, Stolarz and Kamboh with the method and system as taught by Singh to improve overall customer satisfaction by reducing the likelihood that a customer is not made to wait unnecessarily, and enable the customer to obtain information sought through other means, which may be more efficient than actually speaking with an agent.
As per Claims 4 and 13, the combination of Rumph, Stolarz, Kamboh and Singh teaches wherein the legitimate call traffic is deflected to a digital system, and wherein the digital system comprises a web chat forum (Singh: Page 2, Paragraph [0024]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rumph, Stolarz and Kamboh with the method and system as taught by Singh to improve overall customer satisfaction by reducing the likelihood that a customer is not made to wait unnecessarily, and enable the customer to obtain information sought through other means, which may be more efficient than actually speaking with an agent.

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpf (2017/0374197 A1) in view of Stolarz et al (2018/0097841 A1), and further in view of Kamboh (2020/0204582 A1) as applied to Claims 5 and 14 above, and further in view of Omiya (2010/0027779 A1).
As per Claims 6 and 15, the combination of Rumph, Stolarz and Kamboh teaches the method and system of Claims 5 and 14; but does not teach wherein the baseline is established for at least one of: weekdays, weekends, business hours, and after hours. However, Omiya teaches wherein the baseline is established for at least one of: weekdays, weekends, business hours, and after hours (Page 4, Paragraphs [0089] and [0090]). (Note: In paragraph [0089], Omiya describes the use of historical call volume data stored in relation to calendar information [i.e. date, week, month, etc.]. In paragraph [0090], Omiya describes call volumes as a daily average value [i.e. baseline – daily/weekly])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Rumph, Stolarz and Kamboh with the method and system as taught by Omiya to utilize historical call center performance to determine a workforce staffing plan that ensures that sufficient support staff are available to ensure that contact center service objectives are met in an effort to resolve customer issues as efficiently as possible.

Claim(s) 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpf (2017/0374197 A1) in view of Stolarz et al (2018/0097841 A1), and further in view of Kamboh (2020/0204582 A1) as applied to Claims 1, 10 and 19 above, and further in view of MELAMED et al (2010/0161315 A1).
As per Claims 7, 16 and 20, the combination of Rumph, Stolarz and Kamboh teaches the method, system and computer-readable medium of Claims 1, 10 and 19; but does not teach wherein the unexpected spike is caused by multiple service requests associated with detected one or more keywords. However, Melamed teaches wherein the unexpected spike is caused by multiple service requests associated with detected one or more keywords (Page 5, Paragraph [0053]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and computer-readable medium taught by Rumph, Stolarz and Kamboh with the method, system and computer-readable medium taught by Melamed to identify language commonly utilized by fraudulent actors to form the basis of a pattern to distinguish and isolate suspicious communications from normal communication traffic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ISHIKAWA (2008/0270601 A1), Dougherty et al (2020/0153965 A1), El-Moussa et al (2010/0122342 A1), Ramamurthy (10,516,687 B1), Tang et al (2013/0104230 A1), Marion et al (2014/0298469 A1), Israel et al (2018/0248893 A1), Ben-Yair et al (8,577,018 B1), Subbarayan et al (2018/0115523 A1) and Vaughan (2015/0007314 A1). Each of these describe systems and methods of alleviating overflow conditions within a call center.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652